                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 Ulysses Feagin,                                    Case No. 1: 21 CV 595

                                Petitioner,
                -vs-                                JUDGE PAMELA A. BARKER


 Richland County Sheriff,                           MEMORANDUM                OPINION          AND
                                                    ORDER

                                Respondent.


                                              Introduction

       Pro se Petitioner Ulysses Feagin, an inmate in the Richland County Jail, has filed a Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2254. (Doc. No. 1). He originally filed the Petition

in the Southern District of Ohio, and it was transferred here on March 15, 2021.

       Although his Petition is unclear, Petitioner challenges his custody pending trial and the

lawfulness of proceedings in two criminal cases against him in Richland County. (See id. at 2.) He

contends he is “being held without a bond unlawfully,” that his attorney has not adequately

represented him, that the prosecution does not have a case against him, and that he cannot receive a

fair and impartial trial in Richland County. (Id. at 2-3.) The only discernible specific relief he seeks

in his Petition is federal-court intervention in his pending state criminal cases. He states he “is

reaching out . . . in hopes [the Court] may expedite and intervene, and do justice to the judicial system

for [him] and future citizens of the United States.” (Id. at 3.)

       In addition to his Petition, Petitioner has submitted two additional filings in the case, a letter

addressed to the Court filed on April 20, 2021 (Doc. No. 6) and a “Motion to Strike” (Doc. No. 7).

These filings, like the Petition, are also unclear, but Petitioner further complains in them about his
state criminal proceedings. Among the complaints he asserts in his April letter is his belief that he

has not received a speedy trial, for which he asserts that “all charges [against him] should be

dismissed.” (Doc. No. 6 at 1.)

                                         Standard of Review

       Under 28 U.S.C. § 2243, federal district courts conduct an initial screening review of habeas

corpus petitions. Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011)

(citing 28 U.S.C. § 2243; Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970)). A court must dismiss

a petition “[i]f it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court.” Rule 4 of the Rules Governing Habeas Corpus Cases Under

Section 2254; see also Allen, 424 F.2d at 141 (the district court has a duty to “screen out” habeas

corpus petitions that lack merit on their face). No response from the respondent is necessary when a

petition is frivolous, obviously lacks merit, or where the necessary facts can be determined from the

petition itself without consideration of a response. Allen, 424 F.2d at 141.

                                               Discussion

       Upon review, the Court finds that the Petition must be dismissed.

       As an initial matter, the Court will construe the Petition as brought under 28 U.S.C. § 2241,

not § 2254. Section 2254 provides federal habeas corpus relief to “a person in custody pursuant to

the judgment of a State court.” 28 U.S.C. § 2254(a). A state pretrial detainee does not meet § 2254’s

in custody requirement. A state pretrial detainee may seek habeas relief in certain circumstances

pursuant to 28 U.S.C. § 2241; therefore, in the spirit of liberal construction, the Court will construe

the Petition under § 2241. See Fisher v. Rose, 757 F.2d 789, 792, n. 2 (6th Cir. 1985) (recognizing




                                                    2
court’s authority to construe a pretrial detainee’s petition filed under § 2254 as being brought under

§ 2241).

       Nonetheless, although § 2241 establishes the jurisdiction of a federal court to consider a

habeas corpus petition of a state pretrial detainee, it is well-settled that a federal court should not

interfere in pending state criminal proceedings absent a threat of an “irreparable injury” that is “both

great and immediate.” Younger v. Harris, 401 U.S. 37, 46 (1971). “Courts have generally recognized

that Younger applies to applications for the writ of habeas corpus.” Smith v. Hall, No. 3:12-CV-1022,

2013 WL 587479, at *3 (M.D. Tenn. Feb. 13, 2013) (collecting cases).

       The Sixth Circuit has instructed:

       [A]lthough § 2241 establishes jurisdiction in the federal courts to consider pretrial
       habeas corpus petitions, the courts should abstain from the exercise of that jurisdiction
       if the issues raised in the petition may be resolved either by trial on the merits in the
       state courts or by other state procedures available to the petitioner. Abstention from
       the exercise of the habeas corpus jurisdiction is justified by the doctrine of comity, a
       recognition of the concurrent jurisdiction created by our federal system of government
       in the separate state and national sovereignties. Intrusion into state proceedings
       already underway is warranted only in extraordinary circumstances.


       Atkins v. Michigan, 644 F.2d 543, 546 (6th Cir. 1981) (internal citations omitted). See also

Christian v. Wellington, 739 F.3d 294, 297 (6th Cir. 2014) (“a pretrial detainee may petition for habeas

relief, but such claims are extraordinary”).

       Thus, “[f]ederal courts routinely reject petitions for pretrial habeas relief, with two important

exceptions.” Humphrey v. Plummer, 840 F. Supp. 2d 1040, 1043 (S.D. Ohio 2011) (citation omitted).

First, a claim that the state prosecution violates the Double Jeopardy Clause – assuming that the claim

has been exhausted – may be considered notwithstanding the abstention principles set forth in

Younger. In re Justices of Superior Court Dept. of Mass. Trial Ct., 218 F. 3d 11, 17-19 (1st Cir.


                                                   3
2000); Mannes v. Gillespie, 967 F.2d 1310, 1312 (9th Cir. 1992). Second, a claim that a defendant's

right to a speedy trial is being violated may be considered, but only if the petitioner has exhausted his

state court remedies with regard to such claim and he seeks an order compelling the state to grant him

a speedy trial rather than dismissing charges against him altogether. Justices of Superior Court, 218

F.3d at 19; Atkins, 644 F.2d at 546; Humphrey, 840 F. Supp. 2d at 1043. “The exhaustion requirement

is especially forceful in a situation involving a speedy trial claim, because the drastic nature of the

relief, dismissal of the case, could not be more disruptive of pending state actions. Therefore, relief

is generally limited to ordering the State to bring the petitioner to trial.” Patton v. Bonner, No. 20-

5531, 2021 WL 2026933, at *2 (6th Cir. Apr. 7, 2021) (internal quotations and citation omitted.)

        Dismissal of the Petition is mandated under Younger and Atkins here. Although Petitioner

purports to challenge the legality of his pretrial custody and various aspects of ongoing state criminal

proceedings, he has not asserted any claim, either in his Petition or his subsequent filings, that falls

within the scope of the two recognized exceptions to the abstention doctrine. His Petition does not

assert either a double jeopardy or speedy trial claim. To the extent the letter he filed in April can be

construed as asserting a speedy trial claim for purposes of his Petition, he has not demonstrated he

has exhausted his available state remedies as to such a claim, and the only specific relief he seeks is

dismissal of “all charges” against him, which is not an available remedy on habeas review under §

2241.

        In short, the complaints Petitioner raises in his Petition are premature for purposes of federal

habeas corpus review because he has not demonstrated he has fully exhausted his claims in his state

criminal cases, including on direct appeal and collateral attack. See Atkins, 644 F.2d 546 (“courts

should abstain from the exercise of that jurisdiction if the issues raised in the petition may be resolved


                                                    4
either by trial on the merits in the state courts or by other state procedures available to the petitioner”);

see also Patton, 2021 WL 2026933, at *2 (“A § 2241 petitioner must exhaust his available state-court

remedies before proceeding in federal court, which generally requires appeal through to the State's

court of last resort.”).

         The Court will therefore deny the Petition without prejudice in order to afford Petitioner the

opportunity to fully exhaust his claims and remedies in the Ohio courts prior to seeking federal habeas

corpus relief.

                                                    Conclusion

         For the foregoing reasons, the Petition is dismissed without prejudice pursuant to 28 U.S.C. §

2243 and Rule 4 of the Rules Governing Section 2254 Cases (applicable to petitions under § 2241

pursuant to Rule 1(b)). The pending Motion to Strike (Doc. No. 7) is denied as moot. The Court

further certifies that an appeal from this decision could not be taken in good faith and that there is no

basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P.

22(b).

         IT IS SO ORDERED.



                                                          s/Pamela A. Barker
                                                         PAMELA A. BARKER
Date: July 12, 2021                                      U. S. DISTRICT JUDGE




                                                     5
